People v Blanco (2016 NY Slip Op 06975)





People v Blanco


2016 NY Slip Op 06975


Decided on October 25, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 25, 2016

2034 4295/10 1051/11

[*1]The People of the State of New York, Respondent,
vJose Blanco, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Kristina Schwarz of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Sheila L. Bautista of counsel), for respondent.

Judgments, Supreme Court, New York County (Carol Berkman, J.), rendered May 11, 2011, as amended May 31, 2011, convicting defendant, upon his pleas of guilty, of assault in the second degree and attempted robbery in the second degree, and sentencing him to concurrent terms of two years, unanimously affirmed.
Although it is undisputed that defendant was entitled to an express youthful offender determination at sentencing (see People v Rudolph, 21 NY3d 497 [2013]), defendant does not request a remand for that purpose, but instead asks this court to grant YO treatment as a matter of discretion in the interest of justice. However, we find that YO treatment would be inappropriate. As for the first conviction, defendant violated the conditions of his plea (see e.g. People v Stoudymire, 91 AD3d 543 [1st Dept 2012], lv denied 19 NY3d 867 [2012]), and the second conviction involved the commission of a new felony while sentencing had been
deferred on the prior felony. Moreover, both convictions were for violent felonies.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED:
CLERK